Name: Commission Regulation (EEC) No 3287/85 of 25 November 1985 amending for the second time Regulation (EEC) No 2858/85 on the sale of pigmeat held by the Belgian intervention agency pursuant to Regulations (EEC) No 772/85, (EEC) No 978/85 and (EEC) No 1477/85
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 315/8 Official Journal of the European Communities 26. 11 . 85 COMMISSION REGULATION (EEC) No 3287/85 of 25 November 1985 amending (or the second time Regulation (EEC) No 2858/85 on the sale of pigmeat held by the Belgian intervention agency pursuant to Regulations (EEC) No 772/85 , (EEC) No 978/85 and (EEC) No 1477/85 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 20 thereof, Whereas Commission Regulation (EEC) No 2858/85 (3), as last amended by Regulation (EEC) No 3083/85 (4), provides that meat held by the Belgian intervention agency pursuant to Regulations (EEC) No 772/85, (EEC) No 978/85 and (EEC) No 1477/85 is to be sold both by invitiation to tender and by sale at a fixed price ; whereas the current rules do not allow prospective purchasers to submit a tender or a purchase application for stocks held inspecific storage plants ; whereas purchasers should be given this option with a view to more rapid sales ; Whereas the tenderer, in the case of sale by invitation to tender, or the applicant, in the case of sale at a fixed price, must sate, as is customary for sales of intervention agency in respect of the quality and characteristics of the products sold to him ; Whereas Article 2 of Commission Regulations (EEC) No 2121 /85 (^ and (EEC) No 2122/85 (*) on the purchase by the Belgian intervention agency of pigmeat previously held in private storage under the exeptional market support measures provides that the original storer shall bear any losses arising from poor or inappropriate hand ­ ling, freezing or storing of the meat ; Whereas such quality defects may also arise from the ageing of meat stored for a longer period than originally foreseen ; Whereas , in view of the peculiar nature of such storage, the future purchaser should be relieved of the obligation to waive all claims against the Belgian intervention agency in respect of the hidden quality defects and characteristics of a product sold to him, and the proce ­ dure to be followed in such a case case needs to be speci ­ fied : HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2858/85 is hereby amended as follows : 1 . Article 3 (2) (c) and Article 9 (2) (c) are replaced by the following : '(c) a description of the product, the type of health mark used, the quantity in respect of which the tender is submitted and, if desired, the storage plant where the product is stored' 2. Article 3 (2) (e) and Article 9 (2) (d) are hereby deleted. 3 . The following Article 1 8a is inserted : 'Article 18a 1 . Where the purchaser notes, and this is confirmed by the competent Belgian authorities, within six weeks from the taking over by the purchaser and within 48 hours after the product has thawed, that the latter is no longer suitable for human consumption, the selling price shall be refunded to the purchaser by the Belgian intervention agency for the consignment or the quantities concerned ; the processing and disposal security referred to in Article 13 shall be released as a consequence . 2. Products classified as unsuitable for human consumption shall be collected and destroyed under the supervision of the Belgian veterinary services. 3 . The competent Belgian authorities shall establish the cause of the quality defect of the product concerned and shall have recourse, where necessary, against the original storer. They shall inform the Commission, at least each fortnight on the implementation of this Article, indicating as the case may be, the nature and quantity of the product concerned and the week during which storage commenced'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 307, 18 . 11 . 1980, p. 5. (3) OJ No L 274, 15 . 10 . 1985, p . 22. (4) OJ No L 294, 6 . 11 . 1985, p. 17 . 0 OJ No L 198 , 30 . 7 . 1985, p . 20 . Ã  OJ No L 198, 30. 7. 1985, p . 25. 26. 11 . 85 Official Journal of the European Communities No L 315/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 November 1985 . For the Commission Frans ANDRIESSEN Vice-President